Citation Nr: 9926381	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
pulmonary disorder due to tobacco use.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1947 to November 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  An unappealed September 1993 RO decision denied service 
connection for pulmonary disorder secondary to tobacco use.

2.  Evidence received since the September 1993 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.

3.  The claim of entitlement to service connection for a 
pulmonary disorder due to tobacco use is not plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for a pulmonary disorder 
due to tobacco use is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998).

2.  The claim of entitlement to service connection for a 
pulmonary disorder due to tobacco use is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A September 1993 RO decision denied service connection for 
pulmonary disorder due to smoking.  The veteran was notified 
of that decision, and his appellate rights, but he did not 
initiate an appeal with respect to that aspect of the 
decision.  He is now seeking to reopen his claim for service 
connection for a pulmonary disorder due to tobacco use.  With 
respect to this claim, the Board finds, as discussed below, 
that he has submitted new and material evidence.

The evidence of record prior to the September 1993 RO 
decision included the report of a July 1993 VA pulmonary 
examination that reflects diagnoses including mild chronic 
obstructive pulmonary disease likely secondary to emphysema 
and/or chronic bronchitis from tobacco smoking.

Subsequent to the September 1993 RO decision additional 
evidence has been added to the record including the report of 
an April 1994 private consultation and statements of the 
veteran and an acquaintance, all relating to the onset of the 
veteran's tobacco use.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  A precedential opinion by the VA General Counsel 
clarified when entitlement to benefits may be awarded based 
upon inservice tobacco use.  This opinion determined that 
direct service connection may be established if the evidence 
shows injury or disease resulting from tobacco use in 
service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  The 
General Counsel issued a clarification of this opinion in 
June 1993 and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions:  (1) 
Whether nicotine dependence may be considered a disease for 
purpose of the laws governing veterans' benefits, (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
veteran in the present case filed his claim in 1995, the 
statutory change will not affect the disposition of this 
appeal.

If a claim for service connection was previously finally 
denied, a veteran must submit new and material evidence in 
order to reopen his claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  Prior to the 
September 1993 RO denial there was no evidence of record 
indicating when was the onset of the veteran's smoking.  In 
Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998), it was 
noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Considering this, the 
Board concludes that the new evidence relating to when the 
veteran initially smoked cigarettes contributes "to a more 
complete picture of the circumstances surrounding the origin 
of" the veteran's tobacco use.  Id.  Therefore, new and 
material evidence has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108.

Having determined that new and material evidence has been 
submitted under the Hodge standard, the Board must then 
determine whether the claim is well grounded before 
adjudicating the case on the merits or undertaking to assist 
the veteran in development of his claim.  Winters.

The threshold question that now must be resolved is whether 
the veteran's claim is well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation, the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a medical diagnosis or a medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
In order for a claim for service connection to be considered 
well grounded, there must be evidence both of a current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 232, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service medical records are silent for any 
findings regarding nicotine dependence, tobacco use, or 
pulmonary disorder.  The report of a November 1951 service 
examination reflects that the veteran's lungs and chest were 
normal, including on chest X-ray examination.

The report of a September 1969 private chest X-ray reflects 
that the veteran's chest was normal.  An October 1989 private 
treatment record reflects an assessment that includes acute 
bronchitis.  An August 1992 report of private chest X-ray 
reflects that the veteran's lungs were hyperinflated raising 
the question of asthma or chronic obstructive pulmonary 
disease.

The report of a July 1993 VA pulmonary examination reflects 
that the veteran had smoked for 40 to 50 years.  The 
diagnoses included mild chronic obstructive pulmonary disease 
likely secondary to emphysema and/or chronic bronchitis from 
tobacco smoking.

The report of an April 1994 private consultation reflects 
that the veteran reported that he began to smoke cigarettes 
at age 10 and smoked 1 pack a day on the average until the 
present.  The report reflects that the veteran had chronic 
obstructive pulmonary disease, emphysematous, advanced.

A September 1997 statement from an acquaintance of the 
veteran reflects that the individual had worked with the 
veteran when he was 13 years old and had never seen him smoke 
at that time.  A September 1997 statement from the veteran 
reflects that he did not start smoking seriously until he was 
in the Navy and when he was 10 years of age it was just a few 
puffs playing around.  He indicates that he was not dependent 
on nicotine until he was in service.

In order for the veteran's claim of entitlement to service 
connection for a pulmonary disorder due to tobacco use to be 
well grounded, he must submit medical evidence that he 
currently has this disability and that it is related to 
active service.  The veteran has indicated that he did not 
start smoking seriously until his active service.  He is 
competent to report this detail.  However, while his 
statements are presumed credible for purposes of this appeal, 
he is not qualified, as a lay person, to establish a medical 
diagnosis or medical etiology merely by his own assertion, as 
such matters require medical expertise.  See Grottveit and 
Espiritu.  There is no competent medical evidence that 
reflects that the veteran currently has nicotine dependence 
or that either tobacco abuse or nicotine dependence are 
etiologically related with his active service.  Further, 
while the competent medical evidence reflects that the 
veteran currently has a pulmonary disorder, there is no 
competent medical evidence that it existed during his active 
service or that it is related to his active service in any 
way.  The Board, therefore, concludes that without the 
requisite competent medical evidence indicating that either 
the veteran currently has a pulmonary disability that is 
related to active service or that is related to tobacco use 
or nicotine dependence that is related to active service, his 
claim for service connection is not well grounded.  Caluza.

Although the Board has proceeded, following the reopening of 
the veteran's claim, to dispose of the claim of entitlement 
to service connection for a pulmonary disorder due to tobacco 
use without remand to the RO, the veteran has not been 
prejudiced by the Board's decision.  When the RO adjudicated 
the veteran's claim, it found, in its September 1997 
decision, that his claim was not well grounded.  Therefore, 
the veteran has been afforded the opportunity to have the RO 
adjudicate whether or not his claim for service connection 
for a pulmonary disorder due to tobacco use is well grounded.  
A remand is not required in situations where there is no 
possibility of any benefits flowing to the appellant.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a pulmonary disorder 
due to tobacco use is reopened.  To this extent the appeal is 
granted.

Evidence of a well-grounded claim not having been submitted, 
the claim of entitlement to service connection for a 
pulmonary disorder due to tobacco use is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

